 In the Matter Of VICTOR CHEMICALWORKSandUNITED CONSTRUCTIONWORKERS,DIVISION OF DISTRICT50,U. M. W. A.Case No. R-5791.-Decided August 26, 1943Pope & Ballard,byMr. B. B. Vedder,of Chicago, Ill., for theCompany.Mr. Roy M. Peck,of Hammond, Ind., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION-OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, Divisionof District 50, U. M. W. A., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Victor Chemical Works, Chicago Heights, Illi-nois, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertT. Drake, Trial Examiner. Said hearing was held on July 26, 30,and August 2, 1943, at Chicago Heights, Illinois, and on August 3,1943, at Chicago, Illinois.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVictor Chemical Works has its principal office at Chicago, Illinois,and operates, plants at Chicago Heights, Illinois, and at Nashvilleand Mt. Pleasant, Tennessee.The Chicago Heights plant is the only52 N L.R. B, No. 30.194 VICTOR CHEMJiCAL WORKS195plant directly involved in this proceeding.The Companyis engagedin the manufacture of phosphoric acids, phosphates, and oxalic andformic acids.The Company sells and distributes its products andother chemical compounds.The Companyuses raw materialsconsist-ing,of phosphorus,coal,lime, and caustic.During 1942, the Com-pany purchasedfor use atitsChicago Heights plant raw materialsvalued in excess of $100,000, of which more than 50 percent by valuewas purchased and shipped to the plantfrompoints outside Illinois.During the same period the Company, manufactured products atthis plant valued in excess of $100,000, of which more than 50 percentby value was shipped to points outside Illinois. In 1942, the Com-pany's sales from its plants exceeded $12,000,000.The Company admits that it is engaged in commerce, within themeaning ofthe National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Construction Workers, Division of District 50, U. M. W. A.,is anunaffiliated labor organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 8, 1943, the Union asked the Company for recogni-tion as exclusive bargaining representative of employees at the Chi-cago Heights plant.On January 12 the Company suggested thatthe matter be referred to the Board, and thereafter the Union fileda petition for investigation and certification of the Company's em-ployees.On January 25 the Company and the Union entered intoan agreement for a consent election among employees in a unit whichthe parties agreed was appropriate for the purposes of collectivebargaining, and on February 11 and 12 the Regional Director con-ducted the election.The Union received a minority of votes castand thereafter filed objections to the conduct of the election.TheRegional Director sustained the Union's objections and voided theresults of the election.Under the terms of the consent election agreement, the RegionalDirector was empowered to conduct at his discretion, a new electionat a time, date, and place to be determined by him.The RegionalDirector did not order a new election held.The Company contendsthat under these circumstances the Board should not entertain thepetition filed herein.We find no merit in this contention.On March23 the Union filed charges, alleging that the Company had engagedin unfair labor practices in violation of the Act.On March 24 theUnion filed the instant petition.,The Union and the Company dis-i On the same day the Union filed a waiver to protest any election held as a result ofthe instant petition on the ground set forth in its charges filed against the Company.549875-44-vol. 52-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree with respect to the inclusion of certain employees in the bar-gaining unit.The Union seeks a resolution of this issue by the Board.Under these circumstances, we find that the consent election agree-ment and the election held pursuant thereo do not constitute a barto an immediate investigation-and determination of representatives,pursuant to the petition filed herein.2A statement prepared by the Regional Director and introduced intoevidence at the hearing and a revised statement prepared by the TrialExaminer and read into the record at the hearing indicate that theUnion represents a substantial number of employees in the unit hereinfound appropriate.3We find that a question has arisen concerning the representation ofemployees of the Company, within the meaning of Secion 9 (c) andSection 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the Union agree that hourly paid productionand maintenance employees of the Company at the Chicago Heightsplant, including hourly paid employees in the laboratories, janitors,cooks, and truck drivers' helpers,4 but excluding salaried employees,superintendents, foremen, office and clerical employees, employees inthe engineering department, and plant guards, should be included inthe bargaining unit.The Company and the Union disagree withrespect to the inclusion in the unit of truck drivers, assistant foremen,working foremen, and key men.5The Union would exclude truckdrivers, assistant foremen, and working foremen from the unit.TheCompany would include them. The Union would exclude' certainkey men from the bargaining unit.The Company contends that allkey men should be included in the unit or that key men, as a class, -should be excluded from the unit.The Company's operations at its Chicago Heights plant are di-vided into two main divisions, the production, maintenance, andservice departments and the laboratories.The first named division2CfMatter of United Carbon Company,Inc , 7 NL R B 598'3The Union submitted 317 authorization cards, all of which bear apparently genuinesignaturesOf these cards, 230 bear the names of employees on the pay roll of March 28,1943,which listed 621 employees within the bargaining unit proposed by the Union.Ofthese 230 cards, 19 are undated,3 are dated in January,3 in March,1 in July,1 in August,8 in October,111 in November,and 67 on December 1942; and 15 were dated in Januaryand 2 in February 1943During the course of the hearing,the Trial Examiner checked the cards submitted by theUnion against the pay roll of July 18,1943, and found that 196 cards submitted by theunion bore names of employees on the pay roll of July 18, 1943, which listed 620 employeesin the unit proposedby the UnionThere are approximately 650 employees in the appropriate bargaining unit4Truck drivers'helpers are yard employees who load and unload trucks,5Employees in these disputed categories were included in the unit in the consent electionagreement,noted above. VICTOR CHEMICALWORKS197isunder the general supervision of a plant superintendent. - Theproduction department is divided into four, administrative units,Plants A, B, C, and the Shipping Department, each of which hasan administrative head.The maintenance or mechanical depart-ment is under a mechanical superintendent. It includes the pipe,carpenter, electric, machinery, and lead shops, wherein skilled work-ers and helpers perform the craft work which the shop names re-spectively indicate, a power plant, a truck department, and a yarddepartment.The lead shop includes one lead burner and twohelpers; all other shops include a foreman, craftsmen, and helpers.A foreman is in charge of the yard; the power plant in charge ofa chief engineer.The service department includes the stores, theengineering department, and the offices.The laboratories are underthe supervision of the chief chemist and his assistants.The greatmajority of employees in the laboratories are non-professional em-ployees who have routine duties under trained supervision. In theseveral departments, shops, and subdivisions of the Company's plantare foremen, assistant and working foremen, and certain responsibleand skilled employees called key men.Truck drivers:The Union would exclude the three truck driversfrom the bargaining unit.The Company would include them.Truck drivers are not restricted to activities within the Company'splant or yard.They constitute a fringe group.The Union doesnot wish to represent any of them.Under these circumstances, weshall exclude them from the bargaining unitsAssistant foremen:The Company lists seven employees as assistantforemen.Three of them, Irvin Umland, L. Schellenberg, and ElwynDuncan, are assistant foremen on different shifts in Plant C, one ofthe three production units of the Company's operations.An assist-ant superintendent of the plant is in charge of, Plant C.Four sal-aried foremen serve under him.Assistant foremen spend about 50percent of their time actively working and the remainder of theirtime directing 7 or 8 employees.These' employees are operators ofpower-driven machines. In Plant C there are in all 94 productionemployees.MiltonWeber is assistant foreman in the yard andspends about 50 percent of his time working and the remainder ofhis time directing gangs, of 4 or more men in general yard work.There are approximately 55 yard employees under the direction ofthe yard foreman and Weber.Ross Smith works in the AluminumFormate Department and has two regular helpers.He assists intraining new employees and keeps records.Leslie Nelson, in charge'The record is not entirely clear as to the relative status of three truck drivers, one ofwhom the Company calls a key man, and the Union a foreman Since we are excludingtruck drivers from the bargaining unit, it is immaterial that we make any further determina-tion with respect to the relative status of the three truck drivers. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Drying Department, has 3 or 4 regular assistants.He re-ports production to the Oxalic Department and keeps time recordsso that proper charges may be made to customers and proper creditfor time worked may be awarded to employees.The Union contendsthat Smith and Nelson are properly classed as "key men," a categorymore particularly discussed below.Both Smith and Nelson havesome prestige among employees in the plant.The Company classesthem as assistant foremen, and we shall so consider them.Foremenare salaried employees.Assistant foremen are hourly paid and enjoythe vacation and other privileges of hourly paid production andmaintenance workers.They do not have the authority to hire ordischarge employees under their supervision.They may recommenddischarge.According to the Company, all employees have the priv-ilege of recommending discharge.The Company admits that theweight given to such recommendations depends upon the employmentstatus of the recommending employee. Since the name "assistantforeman" connotes a superior rank among production workers andsince it appears that these 4 employees have a substantially higherrank than employees with whom they work, we shall exclude allassistant foremen from the bargaining unit.'Clifford Trenary spends approximately 90 percent of his time infirst-aid work for injured employees.During the remainder of histime he assists the assistant personnel manager in hiring employeesand in general utility work for the Personnel Department.He enjoysa unique position at the plant.. The Union would exclude him fromthe unit.The Company lists Trenary as assistant foreman. Trenary'swork clearly distinguishes him from other employees bearing this title.We believe that he should be excluded from the unit. Since Trenaryspends the greater part of his time `as first-aid man, we shall excludehim as such from the bargaining unit.Working foremen:The Company employs 2 working foremen,Ralph DeBolt and Kenneth Sawyer, both in Plant B, a productionunit of the Company's operations.Plant B is in charge of an assistantsuperintendent, and 5 foremen work on shifts as his assistants. Sawyerand DeBolt work on different shifts, and have equal authority and re-sponsibilities.There are approximately 131 production employees inPlant B. Sawyer and DeBolt spend an appreciable part of their timein production work and each directs the work of approximately 12machine operators.They are hourly paid employees.Working fore-men have no authority to hire or discharge employees under them.They may recommend discharge. Their status is 'clearly superior toemployees to whom they convey orders and whose work they direct.Since the Company designates DeBolt and Sawyer as working foremenand their title connotes supervisory rank among employees with whomthey work, we shall exclude them from the bargaining unit. VICTOR CHEMICALWORKS199Key, Men:Key men are experienced employees who work in theseveral production and maintenance departments, shops, and labora-tories of the Company's plant.They are hourly paid employees. Theyare capable of training new employees in operating the machines usedin the several production processes.Some key men operate machines;others do not.The operation of machines is effected by pressing aswitch or adjusting a valve.Less experienced employees are directedto rely on the judgment of key men in decisions relatiig to the treat-ment of the product in their machines.Key men relieve operators forshort periods, they make minor adjustments on machines,, and theyobserve the product.Key men spend 60 to 90 percent of their timein some type of manual production work. They spend the remainingpart of their time in instructing or directing one to six helpers, or lessexperienced workers.The Company lists 187 employees as key men. Of these, the Unionwould exclude 23 from the bargaining unit and would include theremaining employees.The Company contends that all key men shouldbe included in the unit as production employees and further contendsthat, if the Board excludes any key men from the unit, all such em-ployee should be excluded as a class.We do not agree with the Com-pany's contention that the classification of employees on its pay rollis necessarily indicative or controlling of the status of employees whoseinclusion in the unit may be in dispute.We consider the ranking ofan employee by the Company a factor, but not a decisive one, in de-termining his relative status in the plant.So far as the record in the instant case discloses, the relationship be-tween key men and employees with whom they work is the relationbetween a skilled worker and his helpers or between an instructor andan inexperienced employee, whom he may be teaching. So far as therecord discloses, a key man does not make recommendations concerningthe discipline of employees under him in any other way than a skilled-craftsman recommends disciplinary action for an insubordinate helperassigned to work with him.The Union has extended its organiza-tional efforts among key men of the Company. Its authorization cardsindicate that it includes as members employees in the group which itwould include and employees in the group which it would exclude fromthe unit.Since all key men are production and maintenance em-ployees,-they are as such within the classifications whom the partiesagree,to include.For these reasons, we shall make no finding withrespect to key men as a separate employment category.We shall ex-clude from the unit "supervisory" employees, defining this term accord-ing to our practice as employees who have authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action. In adopting thisformula, we do not intend to designate as "supervisory" experiencedemployees who, as such, may effectively report insubordinate helpersto his foreman for discipline. 200DECISIONS OF NAT'IONTAL LABOR RELATIONS BOARDWe find that all hourly paid production and maintenance employeesof the Company at the Chicago Heights plant, including hourly paidemployees in the'laboratories, janitors, cooks, and truck drivers' help-ers, but excluding office and clerical employees, employees of the en-gineering department, plant guards, the first-aid men, truck drivers, allsalaried employees, superintendents, foremen, assistant foremen, work-ing foremen, and all other supervisory employees who have authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Victor ChemicalWorks, Chicago Heights, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill orlon vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United Construc-tionWorkers, Division of District 50, U. M. W. A., for the purposes ofcollective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.f